Exhibit 10.5
FIRST AMENDMENT TO INDEMNITY AGREEMENT
     This Amendment to Indemnity Agreement is entered into and effective as of
December 31, 2008, by and between Approach Resources Inc., a Delaware
corporation (the “Company”), and                                          (the
“Indemnitee”).
W I T N E S S E T H:
     WHEREAS, the Company and the Indemnitee entered into an Indemnity Agreement
effective as of July 12, 2007 (the “Indemnity Agreement”); and
     WHEREAS, the Company and the Indemnitee now desire to amend the Indemnity
Agreement for compliance with Section 409A of the Internal Revenue Code and the
Treasury Regulations and other guidance thereunder;
     NOW, THEREFORE, in consideration of the premises, the parties do hereby
agree as follows:
     1. The Indemnity Agreement is hereby amended to add a new Section 27 to the
end thereof to read as follows:
     27. Internal Revenue Code Section 409A. Expenses payable pursuant to this
Indemnity Agreement are intended to satisfy the indemnification arrangement
exception to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding any provision of this Agreement to the contrary, if any
reimbursement of an Expense constitutes deferred compensation subject to Code
Section 409A (other than a “tax gross-up payment”), such Expense shall be paid
by the end of the calendar year next following the calendar year in which the
Expense is incurred, and the amount of such Expenses eligible for reimbursement
during any calendar year will not affect the amount of Expenses eligible for
reimbursement in any other calendar year. With respect to an Expense that is a
“tax gross-up payment” as defined in the Treasury Regulations under Code
Section 409A, such tax gross-up payment will be paid to the Indemnitee by the
end of the calendar year following the calendar year in which the Indemnitee
remits the related taxes to the taxing authority. Any provision of this
Agreement to the contrary notwithstanding, if any payment provided for herein
would be subject to additional taxes and interest under Code Section 409A and if
Indemnitee’s receipt of such payment is not delayed until the Section 409A
Payment Date, then such payment will not be provided to Indemnitee (or
Indemnitee’s estate, if applicable) until the Section 409A Payment Date. The
“Section 409A Payment Date” is the earlier of (a) the date of Indemnitee’s death
or (b) the date that is six months and one day after Indemnitee’s “separation
from service” as defined in Code Section 409A.
     2. Except as otherwise specifically set forth herein, all other terms and
conditions of the Indemnity Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the date first indicated above.

             
 
                APPROACH RESOURCES INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INDEMNITEE    
 
                     
 
           
 
  Name:        
 
           

 